DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-9, and 11-14 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1, 8-9, 11 and 14 and are rejected under 35 U.S.C. 103(a) as being obvious over Jianlong et al. (CN 107861896A) in view of Duan et al. (US 11231838).
Claim 1 recites a method of starting a picture display of a display device comprising a display panel, comprising: receiving a first video data for an image display, in response to receiving a start signal; setting display parameters of the display panel by using a control data in the first video data; and transmitting a second video data to the display panel for a LOGO display.
The technical solutions being solved by said method are to eliminating black screen phase between image displays, after using the control data in the first video data for the image display; shorten the time from booting to the normal picture display; and improve the user experience.
Jianlong discloses a display system comprises a display, a Field Programmable Gate Array chip and a controller, such that, upon display booting or configuration (e.g., display start up), the controller sends a control signal to the display to display a first picture; and then selects to send the second signal through the second path to enable the display to display a picture corresponding to the second signal. By use of the display system, different signal transmitting paths can be gated to send a video signal to the display in sequence, black screen waiting time and startup time can be greatly shortened, and the experience of users is improved. See abstract.
Although Jianlong discloses the use of a control data signal in the first video data to transmit a second video data for display, Jianlong fails to particularly teach the setting of display parameters of the display system using the first video data to display a logo.
Duan discloses a display controller connected to a plurality of drivers arranged in a display device for configuring display parameters of a display panel after assembly of said display device. The drivers store the information of the display panel including the manufacturer and version information of the display panel  (see col. 1, lines 20-55 and col. 11, lines 30-54). After the system of the display device is powered on, the controller sends the component information request instruction to the first driver, which generates and displays a component information response instruction based on the component information request instruction. The controller then determines the configuration parameters corresponding to the component information acquired by the first driver, query a corresponding relationship between the component information and the configuration parameters to obtain the configuration parameters corresponding to the component information, and store the results in a LUT.  After that, the controller may perform initial clock calibration on each of the drivers. Upon completion of the initial clock calibration, the controller sends display data to each of the drivers over the second signal line, to implement the display of an image depicting manufacturer information of the display panel. See col. 12 line 55 through col. 18 line 55.
It is to be noted that since the display setting parameter configuration is performed after the display panel is turned on and during initialization and booting of said display, in order to generate an and display of the device’s manufacturer and version are, it is obvious that the generated image and display of the display panel’s manufacturer and version are performed based on the first initial image (e.g., a dark or blank screen image display) that is automatically displayed once a start signal is received to configured said display panel. Also, since the image displayed after the display panel’s setting parameters configuration includes the display’s manufacturer’s information and version, the displayed image encompassed a logo and/or trademark of the device’s manufacturer.
Accordingly, to one of ordinary skill in the art it would have been obvious to implement the control signal and image display of the display system of Jianlong as a logo display image upon setting display parameters of the display panel using a first image display in response to receiving a display start signal as in Duan, because both systems are for configuring the display parameters of the display panel upon start-up and initialization of the display device, in order to ensure that the display device effectively displays a high-quality image, and thus, improving the user’s experience.
As per claim 8, it is to be noted that since in both Jianlong (see abstract) and Duan (see col. 17, lines 2-53), the display of the blanc or dark screen and the display of the second image depicting the manufacturer’s information are synchronized in time sequence by a timing controller, upon display start-up, it is obvious that the combination of Jianlong and Duan obviously encompass setting a duration of the manufacturer’s information display in response to receiving the start signal.
Claims 9 and 14 relate to video signal processing apparatus and computer-readable medium, respectively, for starting a picture display of a display device comprising a display panel, and has substantially the same technical features as those of claim 1. Accordingly, the same reasoning as in claim 1 can be applied to claim 9, because the memory storing instructions, the controller, processor and display are intrinsic components of the display panel of Duan (see figs. 10-14) for performing the device parameters configuration upon display start-up to display the image of the manufacturer’s information.
As per claim 11, Duan, in view of Jianlong, discloses a video signal processing apparatus that is provided on a display driver board (see Duan col. 3, lines 24-30).

4.        Claims 2 and 13 are rejected under 35 U.S.C. 103(a) as being obvious over Jianlong et al. (CN 107861896A) in view of Duan et al. (US 11231838) and further in view of Ma et al. (US 9811190).
Regarding claim 2, Jianlong and Duan disclose most claimed features of the invention, but fail to teach transmitting a backlight signal to a backlight source of the display device, so as to control the backlight source to illuminate the display panel, which is disclosed by Ma (see col. 2, lines 49-56, col. 3, lines 24-28, col. 4, lines 16-21, and col. 5, lines 4-13).
Accordingly, the ordinary skill in the art, before the effective filling date of the invention, would have been motivated to combine the display devices of Jianlong and Duan to include the transmission and control of a backlight signal to a backlight source of the display device to illuminate the display panel, in the same conventional manner as taught by Ma; in order to adjust the brightness of incoming signal from the backlight source illuminating the display panel, so as to eliminate the negative impact on the visual effect when displaying the predetermined picture.
Claim 13 is rejected under the same rationale as claim 2.
Allowable Subject Matter
4.	Claims 3-7, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because while the combination of Jianlong and Duan teach the display of a first video upon display start-up, and a second image after control signal of the video data is used to set display parameters of the panel, the combination of Jianlong and Duan do not teach transmitting an image data in the first video data to the display panel for display, subsequent to setting the display parameters of the display panel by using the control data in the first video data (as recited in claim 3), nor do the prior art of record teach a display device comprising a data masker provided between a display driver board and the display panel for masking a first video data transmitted via a first channel in a case where data are transmitted simultaneously via the first channel and a second channel (as recited in claim 12).

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
12/02/2022